Crosby, J.
The selectmen of Brookline adopted certain rules and orders for the regulation of carriages or vehicles for hire, which provided in part that “No person, firm, or corporation shall engage in the business of transporting persons for hire in a carriage or vehicle from place to place within the limits of the town of Brookline without first having obtained a license from the board of selectmen of said town.”
The case was tried on the following agreed facts: “The defendant operated a taxicab and brought a passenger from the North Station in Boston, Massachusetts, to Coolidge *302Comer, Brookline, and had just started back for Boston when he was hailed by a Doctor Saunders. Doctor Saunders was an elderly gentleman and crippled. Doctor Saunders requested the defendant to take him to a place situated in the town of Brookline. The defendant took Doctor Saunders to that place and received a fare for it. The defendant was a citizen of the United States and a resident of Boston in the county of Suffolk. He was not a resident of Brookline. The defendant’s automobile was duly registered and he had a chauffeur’s license, but he had no licence from the town of Brookline under said rules and orders. The defendant was licensed by the city of Boston to operate a taxicab for hire.”
- The offence set forth in the rules and orders is that persons, firms and corporations “shall [not] engage in the business” therein described. The occupation and not an isolated act is prohibited. Goodowsky v. Rubenstein, 225 Mass. 448, 451. The phrase “engage in the business” means at least that the business shall be carried on as a regular occupation or constant employment as distinguished from a single isolated act. The agreed facts show that the defendant on a single instance, while in Brookline, without solicitation on his part, and at the request of a person, carried him as a passenger from one place to another within the limits of the town. Such act alone plainly was insufficient to warrant a finding that the defendant violated the rules and orders. It did not tend to prove that he was engaged in the business of transporting passengers from place to place in that town within the language of the rules. Commonwealth v. Farnum, 114 Mass. 267. Goodowsky v. Rubenstein, supra. See also Commonwealth v. Reid, 175 Mass. 325, 329; Commonwealth v. Morris, 176 Mass. 19, 21; Commonwealth v. Schwartz, 197 Mass. 107, 111.
The act of the defendant in carrying a passenger from Boston to Brookline was not a violation of the rules and orders. Commonwealth v. Stodder, 2 Cush. 562, 576. Othér questions argued need not be considered. The defendant’s requests for rulings numbered 1, 2 and 12, should have been given; the exceptions to the refusal of the judge to give them must be sustained.
*303In accordance with the terms of the report, the case is remanded to the Superior Court to be disposed of in accordance with this opinion.

So ordered.